In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                             No. 14-1075V
                                      Filed: September 14, 2015
                                              Unpublished
*********************************
KAREN COMEIRO,                                     *
                                                   *
                         Petitioner,               *
                 v.                                *
                                                   *       Attorney Fees and Costs; Stipulation
SECRETARY OF HEALTH AND                            *       Special Processing Unit (“SPU”)
HUMAN SERVICES,                                    *
                                                   *
                         Respondent.               *
                                 *
*********************************
Erika Todd, Esq., Arrowood Peters LLP, Boston, MA for petitioner.
Justine Walters, Esq., U.S. Department of Justice, Washington, DC for respondent.


                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Special Master:

        On November 4, 2014, Karen Comeiro filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that she suffered injuries to include
“severe blistering and disfigurement at the injection site” which were caused by the
trivalent flu vaccine she received on October 8, 2013.3 On June 30, 2015, I issued a
decision awarding compensation to petitioner based on the respondent’s proffer.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.


2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).

3 Petition at 1. Initially, petitioner also alleged that she suffered an adverse effect on her rheumatoid
arthritis (an ongoing condition) because she was forced to abstain from taking at least one of her
rheumatoid arthritis medications which was interfering with the healing of the injection site injury. Petition
        On September 14, 2015, the parties filed a Stipulation of Facts Regarding Final
Attorneys’ Fees and Costs. According to the stipulation, the parties agree upon an
award of $13,806.28 for attorney’s fees and costs and an award of $20.00 for
petitioner’s costs. In accordance with General Order #9, petitioner’s counsel represents
that petitioner incurred $20.00 in out-of-pocket expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

        Accordingly, I award the total $13,826.284 as follows:

      1. an award of $13,806.28 in the form of a check jointly payable to petitioner
and petitioner’s counsel Erika Todd, and

        2. an award of $20.00 in the form of a check solely payable to petitioner.

IT IS SO ORDERED.

                                                s/Denise K. Vowell
                                                Denise K. Vowell
                                                Special Master




at 4-5. Respondent disputed vaccine causation for this additional injury. See Respondent’s Rule 4(c)
Report [“Res. Report”] at 2, 9-10. On March 2, 2015, petitioner’s counsel informed the OSM staff attorney
managing this case by email that petitioner had agreed to narrow her claim to exclude any claim of
aggravation of her rheumatoid arthritis.
4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

                                                   2